DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on March 2, 2021.  In particular, claim 1 which has been amended to include a structural unit derived from an aromatic diamine.  This combination of limitations was not present in the original claims at the time of the preceding action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan (US 2004/0099374) in view of Satsu et al (US 2003/0049193).
Regarding claims 15 and 21, Kanakarajan teaches a polyimide film ([0062]) comprising a polyimide resin (Abstract) which comprising a structural unit A derived from a tetracarboxylic dianhydride which is 6FDA ([0038]) which reads on the formula (a-1) and a structural unit B which comprises an aliphatic diamine ([0025]) and an aromatic diamine ([0034]).  The amount of the aliphatic diamine ranges from 50 to 90 mol % ([0007]) of the structural unit B.  The thickness of the film ranges from 2 to 500 microns ([0057]).

	Satsu teaches a polyimide composition ([0025]) which uses general diamines such as hexamethylene diamine as well as 1,3 and 1,4 bis (aminomethyl) cyclohexane ([0027]) which read on the presently recited structures (b-1) and (b-2).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to exchange the hexamethylene diamine of Kanakarajan with the 1,3 and 1,4 bis (aminomethyl) cyclohexane as taught by Satsu.  It would have been nothing more than using a known aliphatic diamine in a predictable manner to produce predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claim 17, Kanakarajan teaches that the structural unit B can further comprise the diamine: 4, 4’-trifluoromethyl-2,2’-diaminobiphenyl ([0034]) which reads on the structure (b-4).
	Regarding claim 18, Kanakarajan teaches that the dianhydride can also include a biphenyl tetracarboxylic dianhydride ([0038]) which reads on the claimed structure (a-2).
	Regarding claim 20, given that the structure of (A-1) can be the only monomer in structural unit A, therefore the amount is 100%.
	Regarding claims 22-23, given that these structural units can only be in the cis or trans configuration, the components would necessarily have a cis:trans ratio which ranges from 0:100 to 100:0.
Claims 16, 19 and 24-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan (US 2004/0099374) in view of Satsu et al (US 2003/0049193) and Park et al (US 2010/0279131).
The discussion regarding Kanakarajan and Satsu in paragraph 4 above is incorporated here by reference.
Regarding claims 16 and 28, Kanakarajan teaches a polyimide film ([0062]) comprising a polyimide resin (Abstract) which comprising a structural unit A derived from a tetracarboxylic dianhydride which is 6FDA ([0038]) which reads on the formula (a-1) and a structural unit B which comprises an aliphatic diamine ([0025]) and an aromatic diamine ([0034]).  The amount of the aliphatic diamine ranges from 50 to 90 mol % ([0007]) of the structural unit B.  The thickness of the film ranges from 2 to 500 microns ([0057]).
	While Kanakarajan teaches diamines of a general formula including hexamethylene diamine ([0031]), it fails to teach the structure as recited in structures (b-1), (b-2) or (b-3).  
	Satsu teaches a polyimide composition ([0025]) which uses general diamines such as hexamethylene diamine as well as 1,3 and 1,4 bis (aminomethyl) cyclohexane ([0027]) which read on the presently recited structures (b-1) and (b-2).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to exchange the hexamethylene diamine of Kanakarajan with the 1,3 and 1,4 bis (aminomethyl) cyclohexane as taught by Satsu.  It would have been nothing more than using a known aliphatic diamine in a predictable manner to produce predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Kanakarajan teaches that inorganic fillers can be added to the composition ([0044]), however, fails to teach that these inorganic fillers are nanoparticles.
	Park teaches a polyimide composition (Abstract) which incorporates inorganic nanoparticles ([0026]). 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the inorganic nanoparticles of Park as the inorganic filler of Kanakarajan.  One would have been motivated to do so in order to receive the expected benefit of enhancing certain mechanical and physical properties (Park, [0026]).
Regarding claim 19, Kanakarajan teaches that anhydrides are used for making the polyimide, however fails to teach the inclusion of recited structure (a-4).
	Park teaches that cyclobutane tetracarboxylic dianhydride ([0019]) can be used as an anhydride in a polyimide.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the cyclobutane tetracarboxylic dianhydride of Park as an anhydride of Kanakarajan.  It would have been nothing more than using a known component in a known situation to produce predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 24, Kanakarajan teaches that the structural unit B can further comprise the diamine: 4, 4’-trifluoromethyl-2,2’-diaminobiphenyl ([0034]) which reads on the structure (b-4).
	Regarding claim 25, Kanakarajan teaches that the dianhydride can also include a biphenyl tetracarboxylic dianhydride ([0038]) which reads on the claimed structure (a-2).
	Regarding claim 26, Kanakarajan teaches that anhydrides are used for making the polyimide, however fails to teach the inclusion of recited structure (a-4).
	Park teaches that cyclobutane tetracarboxylic dianhydride ([0019]) can be used as an anhydride in a polyimide.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the cyclobutane tetracarboxylic dianhydride of Park as an anhydride of Kanakarajan.  It would have been nothing more than using a known component in a known situation to produce predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 27, given that the structure of (A-1) can be the only monomer in structural unit A, therefore the amount is 100%.
Regarding claim 29-30, given that these structural units can only be in the cis or trans configuration, the components would necessarily have a cis:trans ratio which ranges from 0:100 to 100:0.
	Regarding claim 31-34, modified Kanakarajan teaches that the inorganic particles are a metal oxide such as alumina (Park, [0026]).  The average particle diameter is 0.001 to 50 microns (Park, [0027]) and the nanoparticles are present in the amount from 0.001 to 20 parts by weight (Park, [0028]).
Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Kim does not suggest the limitation regarding the amount of the aliphatic diamine in structural unit B.
Examiner’s response:  The Kim reference is no longer used in the above rejections and therefore, the argument is moot. 
Applicant’s argument:  Park does not suggest the claimed compounds represented by formulas (b-1) to (b-3).
Examiner’s response:  The structures are taught by the Satsu reference.
Applicant’s argument:  Oishi fails to teach the percentage of aliphatic diamine relative to the total diamine.
Examiner’s response:  The Oishi reference is no longer used in the above rejections and therefore, the argument is moot.
Applicant’s argument: Applicant refer to Table 2 to show unexpected results.  Example 7 has a lower tensile modulus, lower tensile strength, lower Tg and higher water absorption compared to comparative Example 3.
Examiner’s response:  The examiner has considered applicant’s argument, however, Example 7 has only one type of diamine which is an aliphatic diamine and, therefore, it no longer reads on the claimed invention which requires the aliphatic diamine to be used in conjunction with an aromatic diamine and the amount of the aliphatic diamine is 40-90 mol % of the diamine component.  Therefore, applicant’s argument of unexpected results is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764